Citation Nr: 1104046	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for low back disability. 

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for acquired bilateral pes planus.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for left foot disability.   
   
4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant and his Case Manager


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1977.    

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision by the Philadelphia, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs.  In October 
2010, the Veteran and his VA case manager testified during a 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The Board notes that in the August 2008 statement of the case, 
the RO addressed the claims for service connection for low back 
disability, bilateral pes planus and left foot injury on a de 
novo basis.  The disabilities were all considered to have been 
reopened in the rating action now on appeal.  However, the Board 
must first address the question of whether new and material 
evidence to reopen these claims has been received because this 
matter goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate them on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has characterized these matters as 
reflected on the title page.

Additionally, the Board notes that the Veteran submitted an 
original claim for service connection for PTSD.  However, the 
medical evidence shows that he has also been diagnosed with 
bipolar disorder and organic affective disorder, conditions may 
arise from the same symptoms for which the Veteran is seeking 
benefits. Therefore, the claim for service connection, on the 
merits, as reflected on the title page of this decision, has been 
broadened to include service connection for an acquired 
psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1, 9 (2009). 

The issues of whether new and material evidence has been received 
to reopen a claim for service connection for low back disability 
and entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any action is required on his part.  


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service 
connection for left foot injury and bilateral flat feet (i.e. pes 
planus); although notified of the denial in a letter that same 
month, the Appellant did not initiate an appeal.  The decision 
essentially noted that there was no evidence of current chronic 
disability manifested by flat feet and/or pain in the knees and 
ankles, and no evidence of a relationship between any current 
foot disability, to include flat feet,  and service.  

2.  Although new evidence has been associated with the claims 
file since the April 1997 rating decision denying service 
connection for flat feet and left foot injury, the evidence does 
not raise a reasonable possibility of substantiating either 
claim.

3.  Hepatitis C was not manifest in service or for many years 
thereafter and is not shown to be related to service.  




CONCLUSIONS OF LAW

1.  As evidence received since the final April 1997 denial of 
service connection for flat feet and left foot injury is not new 
and material, the criteria for reopening the claims are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the Appellant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Regarding the Veteran's claims to reopen, in a May 2007 letter, 
the RO provided notice as to what information and evidence was 
needed to substantiate the underlying claims for service 
connection; indicated that new and material evidence was needed 
to reopen the previously denied claims; explained the definition 
of new and material evidence; explained the reasons why the 
Appellant's claims were previously denied; and indicated that the 
newly submitted evidence needed to relate to the reasons for the 
prior denial.   This letter also provided notice of as to what 
information and evidence was needed to substantiate the claim for 
service connection for hepatitis C and informed the Appellant (in 
relation to all of his claims) of what information and evidence 
must be submitted by the Appellant and what information and 
evidence would be obtained by VA.  Additionally, the letter 
provided the Appellant with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The October 2007 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the May 2007 letter.   Hence, the may 2007 letter-
which meets Pelegrini's and Dingess/Hartman's content of notice 
requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, VA medical records and the report of a VA low back 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the October 2010 Board hearing, 
along with various written statements provided by the Veteran and 
by his representative on his behalf.  

The Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the Veteran's claim for 
service connection for hepatitis C.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

In the instant case, an examination is not necessary as the 
evidence of record does not indicate that the Veteran's hepatitis 
C may be associated with an established event, injury or disease 
in service.  In this regard, there is no medical evidence of 
record tending to suggest any relationship between the Veteran's 
current hepatitis C and service and no evidence of any continuity 
of hepatitis C symptomatology since service.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Instead, the record only 
contains the Veteran's bare allegation of such a relationship.  
Accordingly, a VA examination is not necessary.

The Board notes that no further RO action, prior to appellate 
consideration of any of the claims herein decided, is required.  



II.  Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A.  Claims to Reopen

In an April 1997 rating decision, the RO, in pertinent part, 
denied service connection for left foot injury and bilateral flat 
feet.  Although notified of the decision, the Appellant did not 
initiate an appeal.  See 38 C.F.R. § 20.200.    Accordingly, the 
April 1997 decision is final as to the evidence then of record 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Appellant sought to reopen his previously denied claims in 
May 2007. Regarding petitions to reopen filed on or after August 
29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).   
The April 1997 rating decision is the last final denial on the 
claims for left foot injury and flat feet (i.e. pes planus).   
Consequently, in determining whether new and material evidence 
has been received with respect to these claims, the Board will 
consider the evidence of record since April 1997.  Furthermore, 
for purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Bilateral pes planus and left foot injury

The evidence considered by the RO in April 1997 consisted of the 
service treatment records.  These records reflect that on June 
1974 entrance examination, the Veteran's feet and lower 
extremities were found to be normal.  In June 1977, the Veteran 
was seen for complaints of pain in the left foot.  Physical 
examination showed limited range of motion and loss of strength 
with pain on palpation and with movement of the great toe.  A 
discoloration was also noted.  The diagnostic assessment was 
probable ligament damage.  However, an X-ray of the foot was 
negative.  A subsequent August 12, 1977 progress note shows that 
the Veteran twisted his ankle while playing basketball.  Physical 
examination showed moderate edema due to the Veteran wrapping the 
foot with an ace wrap.  The diagnostic assessment was rule out 
fracture and the plan was to rewrap the ankle.  On September 19, 
1977 separation examination, the Veteran's feet and lower 
extremities were again found to be normal and on his report of 
medical history, he indicated that he was not having any foot 
trouble.  

The essential basis for the RO's April 1997 denial was that the 
evidence did not show evidence of any current chronic disability 
manifested by flat feet and/or pain in the knees and ankles, and 
that there was no evidence of a relationship between any current 
foot disability, to include flat feet, and service.  

The evidence received since the April 1997 denial includes VA 
treatment records.   An August 2001 VA inpatient progress note 
shows that while the Veteran was hospitalized for traumatic brain 
injury, he complained of muscle stiffness and increased numbness 
at the base of his foot after sitting for an hour.  He also 
indicated that the problem would go away after he sat for a 
while.  A January 2006 VA progress note indicates that the 
Veteran had been experiencing numbness in his toes on the left.  
However, he had had an EMG, which did not support ongoing nerve 
injury on the left lower extremity.  An April 2010 VA medical 
problem list includes a listing of "pes planus, congenital."

During the October 2010 Board hearing, the Veteran testified that 
he injured his left foot in service when he stepped into a rut 
and his body twisted.  He indicated that he still felt a clicking 
in the joint where his leg and his ankle meet.  At times, he also 
heard a clicking in his ankle.  

Regarding his flat feet, the Veteran reported that during 
service, he just noticed that his ankles would click when he 
walked or marched and that when he informed superiors of this 
problem, he was simply instructed to loosen his boots.  He never 
received any treatment for flat feet during service because he 
did not know his feet were flat.  He was not sure exactly when 
after service he was first treated for flat feet.  Additionally, 
he alleged that his treating physical therapist had found that 
his flat feet and left foot problem were related to his military 
service.  

While the evidence received since the April 1997 RO decision can 
be considered "new," as it was not previously considered by VA, 
it is not "material."  That is, the evidence does not tend to 
show that bilateral flat feet or any current left foot disability 
became manifest in service or is otherwise related to service.  
The new evidence does indicate that the Veteran currently has 
flat feet.  Thus, it could be considered to relate to an 
unestablished fact necessary to substantiate the claim for 
bilateral flat feet (i.e. the presence of current disability).  
However, the newly received evidence does not tend to indicate 
that the current flat feet is in any way related to service.  It 
also does not tend to indicate that any congenital flat feet were 
aggravated by service.  

Regarding left foot disability other than pes planus, the Board 
finds that the evidence does not relate to any unestablished 
facts necessary to substantiate the claim.  In this regard, there 
is no newly received evidence of any current left foot disability 
other than bilateral pes planus and no competent evidence of any 
relationship between any current left foot disability and the 
Veteran's service.  (In regard to current left foot disability, 
the Board notes that the August 2001 progress note showing that 
the Veteran complained of numbness does not tend to indicate the 
presence of an underlying left foot disability as diagnostic 
testing did not show any such underlying disability).  Thus, in 
turn, the newly received evidence does not raise a reasonable 
possibility of substantiating the claim as it does not tend to 
establish these necessary elements of a claim for service 
connection.  

The Veteran affirmatively asserts that both his bilateral pes 
planus and an alleged foot disability are related to service.  
However, as a layperson, his allegations are not competent 
evidence of such a medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, because the evidence received since the April 1997 
denial does not raise a reasonable possibility of substantiating 
either claim, the claims for service connection for acquired pes 
planus (i.e. flat feet) and left foot injury may not be reopened.      

B.  Service Connection for Hepatitis C

The veteran's service treatment records are negative for any 
clinical reference to hepatitis C or other liver pathology.  In 
this regard, the Veteran's 1977 separation examination revealed a 
finding of normal abdomen and viscera and did not note any liver-
related symptomatology.  The record then does not contain any 
reference to hepatitis C until approximately 2005, 28 years after 
service, at which point an October 2005 VA liver biopsy showed 
chronic hepatitis with moderate activity.  

Additionally, none of the post-service medical records contain 
any indication that the Veteran's hepatitis C noted so many years 
after his separation from active service, is related to such 
service.  Instead, they simply show that the Veteran began 
regular treatment for hepatitis C subsequent to receiving the 
biopsy.  A lengthy interval of time between service and initial 
post service manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a finding 
that the disability was incurred or aggravated in service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
The Board notes that the Veteran contends that his hepatitis C is 
related to jet injections he alleges receiving in service.  
However, there is absolutely no evidence of record to support 
this alleged relationship and as explained above, a VA 
examination is not necessary in this case.  Additionally, 
although the Veteran does affirmatively assert that the 
relationship exists, as a layperson he is not competent to 
provide such a medical opinion nexus opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that 
there is no competent medical evidence of hepatitis C until many, 
many years after service and no competent evidence of a nexus 
between current hepatitis C and the Veteran's service, including 
alleged jet injections therein, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection.  The preponderance of the evidence is against this 
claim and it must be denied.

ORDER

As new and material evidence has not been received, the claim for 
service connection for bilateral pes planus may not be reopened.  

As new and material evidence has not been received, the claim for 
service connection for left foot injury may not be reopened.  

Service connection for hepatitis C is denied. 


REMAND

As alluded to above, under Clemons, alternate psychiatric 
diagnoses are to be considered as part of the underlying claim.  
To date, however, the RO has not adjudicated this claim so 
broadly as to incorporate psychiatric diagnoses other than PTSD.  
In this regard, VA medical records reflect that the Veteran has 
been diagnosed with psychiatric disorders other than PTSD, to 
include bipolar disorder and organic affective disorder.  The RO 
also has not had an opportunity to provide adequate notification 
addressing what is needed for a claim incorporating these 
diagnoses.  Corrective notification action, as well as further 
initial adjudication, is thus needed in view of the Clemons 
decision.  On remand, the RO should also obtain any additional 
records of VA mental health treatment from April 2010 to the 
present. 

Regarding the Veteran's claim to reopen his claim for low back 
disability, during the October 2010 Board hearing, the Veteran 
specifically reported that in approximately 1978, he received his 
first post-service treatment for low back disability at the 
Albany VA Medical Center.  As this reported low back treatment is 
so close in time to the Veteran's separation from service, and as 
the record as it stands does not contain any documentation of 
post-service low back treatment until 2006, the Board finds that 
a remand is necessary to attempt to obtain these identified 
records.  On remand, the RO/AMC should also clarify with the 
Veteran whether he received any additional treatment for low back 
disability prior to 2006, and if so, where such treatment took 
place.  The RO/AMC should then attempt to obtain any available 
outstanding records of such treatment.  

Additionally, a VA low back examination was conducted in May 
2010.  After the examination and a review of the claims file, the 
examiner concluded that the Veteran's current low back condition, 
degenerative disc disease of the lumbar spine, is less likely 
than not related to the one time back spasms that he had in 
service in December 1975.  The examiner reasoned that a one time 
back strain would not cause a chronic low back condition and also 
noted that there was no documentation of continuity of care for 
the low back disability from 1977 until 2005.  

The Board notes that the service treatment records actually show 
that the Veteran was seen for low back problems in January 1974, 
January 1975, December 1975, September 1976, October 1976 and 
November 1976.  Additionally, if the RO/AMC obtains additional, 
earlier evidence of post-service low back treatment, these 
additional records may establish a continuity of care.  
Accordingly, on remand, after any additional post service low 
back treatment records are obtained (and regardless of whether 
any additional records are actually obtained), the RO/AMC should 
return the claims file to the May 2010 examiner for a 
supplemental medical opinion concerning the likely etiology of 
the Veteran's current low back disability, in light of the full 
service treatment records and all post-service low back treatment 
records.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a new VCAA notice letter.  The 
letter should specifically notify the Veteran 
of the information and evidence necessary to 
substantiate a claim of service connection 
for an acquired psychiatric disability.

2.  The RO/AMC should obtain any additional 
records of VA mental health treatment from 
April 2010 to the present.  The RO/AMC should 
also obtain any available records of 
treatment for low back disability from the 
Albany VAMC from October 1977 to the present.  
Additionally, the RO/AMC should ask the 
Veteran to identify any additional sources of 
treatment or evaluation he has received for 
low back disability since service, and should 
secure copies of complete records of the 
treatment or evaluation (which are not 
already of record) from all sources 
identified.

3.  The RO/AMC should then forward the claims 
file to the May 2010 VA examiner for review.  
The examiner should review the complete 
service treatment records, to include the 
reports of low back treatment from January 
1974, January 1975, December 1975, September 
1976, October 1976 and November 1976.  The 
examiner should also review any additional 
post-service records of low back treatment 
obtained by the RO/AMC, including any records 
obtained from the Albany VAMC.  The examiner 
should then provide a supplemental opinion as 
to whether the Veteran's current low back 
disability is at least as likely as not (i.e. 
a 50 percent chance or greater) related to 
service.  The examiner should explain the 
rationale for all opinions given.  

4.  If the above actions suggest any further 
development, to include affording the Veteran 
a VA psychiatric examination, such 
development should be completed.  

5.  The RO/AMC should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


